Title: Memorandum Books, 1811
From: Jefferson, Thomas
To: 


          1811.
          
            
              Jan.
               3. 
              
              Charge John Perry 40. bushels of wheat delivd. him by McGehee on my order, at the agreed price of 9/.
            
            
              
               6. 
              
              Hhd. xp. 2.D.
            
            
              
               7. 
              
              Jerry exp. to Bedford 3.D.
            
            
              
               8. 
              
              Gave my note to George Gilmer for 120.D. for two mules paiable within the first week of April.
            
            
              
              Gave E. Bacon to pay Dettor for beef 23.17.
            
            
              
               12. 
              
              Sent Catlett for butter 1.D.
            
            
              
               13. 
              
              Hhd. exp. 1.875.
            
            
              
               20. 
              
              Recd. back from Jerry .44 cents.
            
            
              
              Hhd. exp. .44 cents.
            
            
              
               23. 
              
              Recd. from Wm. Caruthers for rent of the Salt petre cave at the Naturl. bridge, through Twyman Wayt 65 D. with a deduction of 3.875, retained by Wayt for articles furnished E. Bacon. 
            
            
              
               25. 
              
              Delivd. D. Higginbotham 80.D. towards meeting the order which I now draw on him in favor of Danl. Scott for corn bought last year.
            
            
              
               26. 
              
              Sent Richard Garner amt. of his acct. silverwork 1.5.
            
            
              
              Sent Catlett for butter 3.D.
            
            
              
              Patsy for weaving 2.D.
            
            
              
               27. 
              
              New Canton. pd. ferrge. &c. .31.
            
            
            
              
               28. 
              
              C. A. Scott’s vales .25 Scott’s ferry .25.
            
            
              
               29. 
              
              Warren vales .25 ferrge. .25 Mrs. Prior’s vales .25.
            
            
              
               30. 
              
              Henry Fludd’s lodging &c. 2. Hunter’s breakft. &c. 1.25.
            
            
              Feb.
               1. 
              
              Pd. at Pop. Forest for 4. turkies 2.D.
            
            
              
               8. 
              
              Lynchbg. exp. .50.
            
            
              
              Sold my crop of Bedford tobo. to Saml. J. Harrison for 7.D. per Cwt. 
            
            
              
               12. 
              
              Pd. Reuben Perry for 4. pr. hinges & screws 2.50.
            
            
              
               28. 
              
              Debts & vales at Poplar Forest 5.50.
            
            
              
              Hunter’s oats .375.
            
            
              Mar.
               1. 
              
              H. Flood’s lodging &c. 2.375.
            
            
              
              Mrs. Prior’s vales .25.
            
            
              
              
              
                Warren  batteaumen 1.D.    vales 1.50.   
            
            
              
              2.
              
            
            
              
              Enniscorthy vales .25.
            
            
              
              Arrived at Monticello. Cash in hand 5.D.
            
            
              
              Shoemaker’s order on Underhill for 250 D. was pd. in Feb.
            
            
              
               7. 
              
              Inclosed to Rob. Patterson Phila. 5.D. for Nautical Almanacs. 
            
            
              
               15. 
              
              Recd. from D. Higginbotham 5.D.
            
            
              
              Recd. from J. Harvie by Mr. Carthrae D. Higginbotham’s note for 90.D. and 4369100 cash in discharge of his first note now due.
            
            
              
              Hhd. exp. 1.D. 16. Hd. exp. 1.D.
            
            
              
               17. 
              
              Hhd. exp. 2.D. do. 3.D.
            
            
              
              Pd. Mr. Starke 2.D.
            
            
              
               20. 
              
              Paid E. Bacon 25 D.
            
            
              
               22. 
              
              Gave Kemp Catlett an order on Lukens Shoemaker for 50. bushels of bran. Note his butter acct. to this day unpaid is for 14. ℔.
            
            
              
               26. 
              
              Gave Francis Eppes 2.D.
            
            
              
               31. 
              
              Hhd. exp. 1.D.
            
            
              Apr.
               1. 
              
              Recd. of Thos. E. Randolph on account 400.D. 
            
            
            
              
              Recd. of Eli Alexander on acct. of rent 320.D.
            
            
              
              Pd. Wilson Madeiris for boots for F. Eppes 6.D.
            
            
              
              Accepted James Starke’s ord. in favr. Micajah Woods for 9.17.
            
            
              Apr.
               1. 
              
              Put into the hands of D. Higginbotham 80.D. which with the 80.D. ante Jan. 25. and his note for 90.D. ante Mar. 15. = 250.D. enables him to pay D. Scott the 240.D. I owe him for corn & 9.50 Int. to this day.
            
            
              
              Recd. from Danl. Scott 1.50, towit .50 surplus pd. him by Mr. Higginbotham & 1.D. for a hhd. left with him.
            
            
              
               2. 
              
              Pd. midwife 10.D. to wit for Sally, Aggy, Minerva, Lilly, Ursula. 
            
            
              
               3. 
              
              Put into the hands of E. Bacon 425.D. to make the following paiments.
            
            
              
                  D     to  Benjamin Brown 28.24 for the Mutual assurce. co.    Anthony Giannini  40.}ante Dec. 7. for cows & hogs.    Francis Giannini 20.    Benjamin Morris 45. for 4. cows.    Reuben Mullins 117.50 ante Nov. 16. for 2. mules    George Gilmer 120. for 2. mules    Dr. John Gilmer 54.  medical acct.     424.74   
            
            
              
              Inclosed to Richard Barry 100.D. on account.
            
            
              
               4. 
              
              Wrote to Gibson & Jefferson (who were to recieve 1333⅓ D. due the 1st. inst. from Saml. J. Harrison, being the 2d. instalment due for the lands I sold him) to remit and pay as follows.
            
            
              
                 to  Richard Barry 100.D.  on account    John Barnes 360. int. on Kosciuzko’s money.     John Hollins 86. for plaister    Jones & Howell 349.35 in full for nail rod &c.    Gordon & Trokes 235.42 with interest for groceries.    Joseph Darmsdatt  75.  for fish.     1205.77   
            
            
            
              
                Inclosed to Henry Foxall  for himself 13.40  castings     for Conrad & co.  12 for books    surplus  .10     25.50  
            
            
              
               10. 
              
              Recd. of Thos. E. Randolph on settlement in full 17.66.
            
            
              
               11. 
              
              Gave Harry bringing up oil &c. 1.D.
            
            
              
              Gave John Hemings 15.D. to wit the wages of one month in the year which I allow him as an encouragement. 
            
            
              
               13. 
              
              Pd. Joe 6.D. to wit 1/ in every dollar of the work done for Mr. Burnley, now amounting to 34.50 D.
            
            
              
               15. 
              
              Gave the Revd. Mr. Osgood in charity 10.D.
            
            
              
              Hhd. exp. 2.D.
            
            
              
               17. 
              
              Paid Mrs. Lewis 10.D. on account.
            
            
              
               18. 
              
              Paid James Starke on account 20.D.
            
            
              
               19. 
              
              Gave Mr. Bacon to pay Walter Coles for a mutton 5.D.
            
            
              
              Gave Joel Bennett ord. on Gibson & Jefferson for 33.12½ for leather.
            
            
              
               20. 
              
              Sent Catlett for butter 5.D.
            
            
              
               24. 
              
              Recd. back from Henry J. Foxall a note of the bank of Columbia on that of Richmond for the 12.10 ante Apr. 4. remitted him for Conrad & co. on the supposition it was a 2d. paiment of that made ante Feb. 8. 1808. to Rapine. Qu. if not due to a Conrad & co. in Philada. Accdly. I now inclose that note to C. & A. Conrad of Philada.
            
            
              Apr.
               27. 
              
              Hhd. exp. 1.D. sent Catlett for butter 1.D. being 1/9 over balce.
            
            
              
               28. 
              
              Hhd. exp. 2.D.
            
            
              May
               8. 
              
              Gave Wm. McGehee ord. on D. Higginbotham for 20.D. on account for wages.
            
            
              
               14. 
              
              Hhd. exp. 2.D.
            
            
              
               15. 
              
              Pd. Adam Laws for fish 2.50.
            
            
              
               18. 
              
              Charge Craven Peyton on acct. of Reuben Grady £19–10 settled with him for fire & coal wood.
            
            
              
               23. 
              
              Hhd. exp. 1.D.
            
            
            
              
               26. 
              
              Do. 1.5.
            
            
              
              Recd. from Gibson & Jefferson by post 150.D.
            
            
              
              Pd. James Starke 50.D.
            
            
              
               28. 
              
              Sent (by Mr. Randolph) to  Darnell 20.D. for a horse purchased by Goodman the last year. Still due 40.D.
            
            
              
               31. 
              
              Pd. Almanac .10.
            
            
              June
               2. 
              
              Chicken money 3.87½.
            
            
              
               3. 
              
              Repaid Mr. Patterson 5.D. which he pd. Rigden mending watches.
            
            
              
               4. 
              
              Repaid Mr. Bennett stage portage .30.
            
            
              
               8. 
              
              Hhd. exp. 1.D.
            
            
              
              Advanced James Salmons 20.D. on acct. for work to be done.
            
            
              
              Wormely exp. with Mrs. Marks 1.D.
            
            
              
              Gave John G. Belt ord. in full on Gibson & Jefferson for 81.25.
            
            
              
               9. 
              
              Chicken money 3.62½.
            
            
              
               14. 
              
              Hhd. exp. 1.D.
            
            
              
               15. 
              
              Hhd. exp. 1.D. 18. Hhd. exp. 1.D.
            
            
              
               23. 
              
              Pd. Jeremiah Goodman in part of wages 10.D.
            
            
              
              Hhd. exp. 3.D. 24. Do. 1.D.
            
            
              
               24. 
              
              Renewed my note in the bank of Richmd. of 5800.D. ante June 13 for 3000.D. the balance being pd. out of the proceeds of my tobacco & flour in the hands of Gibson & Jefferson.
            
            
              
              Drew orders on Gibson & Jefferson in favor of
            
            
              
                 Dr. Charles Everett 42.20   Genl. Wm. Chamberlayne, negro hire 59.74   Jones & Howell for balance, & new supply 500.   James Lyle for my old debt to his concern 1000.    David Higginbotham on acct. my debt to him  1500.   cash to be remitted to myself 150      3251. 74   
            
            
              
               and inclosed the orders to the several persons.
            
            
              
              Drew order also on Gibson & Jefferson in favr. D. Higginbotham for the proceeds of the 7. hhds. tobo. sent from here, when sold.
            
            
              July
               1. 
              
              Hhd. exp. 2.
            
            
            
              
               2. 
              
              Agreed this day with E. Bacon that his wages shall be £40.
            
            
              
              Hhd. exp. 2.D.
            
            
              
               7. 
              
              Since the paiment of May 20. 1810. Davy has burnt 3. coalkilns.
            
            
              
                 The  1st. yielded  1025.  bush. from 30. cords is, to the cord  34  bush.    2d. 1138.  38    3d. 1190  40     3353  112  @ .05   
            
            
              
               the last kiln is just now finished. pd. him for the whole 5.60.
            
            
              
              Pd. houshold exp. 3.D.
            
            
              
              Recd. from Gibson & Jefferson 150.D.
            
            
              July
               9. 
              
              Gave to D. Higginbotham an order on Gibson & Jefferson for 124.29 of which 96.29 are on the order of Wm. Johnson for flour & tobo. carried to Richmond and 28.D. for Dabney Minor.
            
            
              
               14. 
              
              Hhd. exp. .40. 15. Do. 1.50.
            
            
              
               16. 
              
              Houshd. exp. 2.D.
            
            
              
               19. 
              
              Pd. James Starke on acct. 30.D.
            
            
              
               20. 
              
              Houshd. exp. 3.D.
            
            
              
              Drew an order on Gibson & Jefferson in favr. Robert Rives for 91.34 D. for books importd. for me.
            
            
              
               21. 
              
              Drew ord. on do. in favr. Wm. McGehee for 180.D. which with the 20.D. ante May 8. pays his wages of 1810.
            
            
              
               28. 
              
              Hhd. exp. 2.D.
            
            
              
              Recd. from Gibson & Jefferson 200.D.
            
            
              
               30. 
              
              Pd. Wm. McGehee in full of last year’s wages 180.D. 
            
            
              
              Hhd. exp. 2.D.
            
            
              Aug.
               1. 
              
              Charity 3.D.
            
            
              
               2. 
              
              Pd. Wm. Johnson bringing up 1. ton nailrod & 5 /Cwt. bar iron & 25. ℔ powder 10.D. Still owe him .50.
            
            
              
              3.
              
                Bought of Wm. D. Meriwether  26.  ewes    12.  ewe lambs    5.  weather lambs    43   @ 2 D.  86.  owe him for 3. lambs before recd.  @ 10/5.  payable 90. days from this time91.D.  
            
            
              
               4. 
              
              Agreed with Jeremiah Goodman to serve me next year as overseer in Bedford over a plantation & 16. hands, for which I am to give him 200.D. a year, & all other articles to stand as by our original agreement.
            
            
            
              
               5. 
              
              Pd. Micajah Woods the 9.17 accepted for James Starke ante Apr. 1.
            
            
              
              Gave James Salmonds ord. on  Fitz for 40.D. on account.
            
            
              
              Agreed to pay to Isham Chisolm James Salmons’s ord. for 35.D.
            
            
              
               7. 
              
              Pd. James Starke on acct. 20.D.
            
            
              
               8. 
              
              Inclosed to Judge Stewart 10.D. to buy timothy seed.
            
            
              
               10. 
              
              Warren. vales 1.5 ferriage .50 Mrs. Prior’s .25 Fludd’s dinner 1.12½.
            
            
              
               11. 
              
              Hunter’s lodging 1.875.
            
            
              
               23. 
              
              Poplar Forest small debts 5.25 Hunter’s feeding .62½.
            
            
              
               24. 
              
              Fludd’s dinnr. lodgg. brkft. 3.31.
            
            
              
              Warren ferrge. .50 vales .25.
            
            
              
               25. 
              
              Enniscorthy vales .75.
            
            
              
              Recd. from Rob. Rives an ord. on Martin Dawson for 12.34 overpaid by my order ante July 20.
            
            
              
              Renewed my note in the bank of Richmond for Sep. 3. 3000.D.
            
            
              
               29. 
              
              Vales at Montpelier 1.D.
            
            
              Sep.
               1. 
              
              Small exp. 1.44.
            
            
              
               5. 
              
              Ben & the boys for cleaning the sewers 2.D.
            
            
              
               6. 
              
              Small exp. 2.D.
            
            
              
               7. 
              
              Do. 5.D. to Ellen.
            
            
              
               13. 
              
              Pd. Mr. Wingfield officiating at my sister Carr’s funeral 20.D. 
            
            
              
               14. 
              
              Small exp. 1.D.—pd. E. Bacon for 2 muttons from his mother 6.D.
            
            
              
               22. 
              
              Small exp. 3.D.
            
            
              
               23. 
              
              Small exp. 2.D.
            
            
              
               25. 
              
              Small exp. 3.D.
            
            
              Sep.
               25. 
              
              Analysis of my store acct. with Higginbotham from Aug. 1. 1810 to Aug. 1. 1811.
            
            
            
              
                  £  sd    *negro clothg. & other articles  217–13–0   dry goods 97–16–4   †groceries 100–6–2   iron & steel 25–7–4 1015 ℔ @ 6d   salt 20–5–0 10. sacks @ 40/ 45. bush.   whiskey 8–12–6 28¾ galls. @ 6/   candles 6–15–8 70 ℔ @ 1/4 to 2/   spinning cotton 15–8–8 205 ℔ @ 1/6   miscellaneous 4–4–0   interest 18–6–0    514–14–8   
            
            
              
                *including as follows  †including as follows℔ cold. plains 136½ yds.  @ 4/9 white sugar. 42 loaves.  305½  @ 2/   napped cotton 204. @ 3/6 to 4/  brown sugar 483¾ @ 1/   brown linen 804. @ 2/ to 2/6 coffee 158. @ 2/3 to 2/6   Dutch blankets  30. @ 16/ tea  18. @ 16/6 to 18/  molasses. 90. galls. @ 3/4 
            
            
              
              The balance which I owed on the 1st. day of this month to
            
            
              
                 Higginbotham & co. on the bond of June  £   21. 1810 and subsequent transactions was  1328– 1–8   and to D. Higginbotham & co. 819–15–9    2147–17–5  
            
            
              
               for which two sums I give him bonds respectively this day & take in that of June 21. 1810. ante.
            
            
              
              A similar analysis of my store acct. with him Aug. 1. 1809. to Aug. 1. 1810
            
            
              
                  £    *negro clothing & necessaries for them  186–9– 2   dry goods 99–0–11   †groceries 10–4– 0.  viz. wh. sugar 2/ br. do. 1/3 tea 18/   iron 22–14– 1 @ 6d.   salt 17–6– 9 37½ bush. @ 10/6 to 12/6   miscellaneous 24–10– 5  
            
            
              
                 *including   cold. plains 205. yds.  4/ to 5/   napped cotton  115.  4/   brown linen 690  2/6   blankets  26 18/  
            
            
              Sep.
               29. 
              
              Hhd. exp. 1.D.
            
            
              
              Note the pipe of Termo Carrasqueira of 1801. gave out about the last of July, when we began on the Termo Arruda.
            
            
              Oct.
               6. 
              
              Assumed to Charles L. Bankhead for James Salmon 55.D. paiable Mar. 1. on account.
            
            
            
              
               7. 
              
              Accepted John Perry’s order in favr. of J. Winston Garth for £208–4 for the Pop. Forest house with int. from Oct. 2. 11. payable Apr. 1. 1812.
            
            
              
              Pd. Wm. Johnson on the order of James Starke 1.D.
            
            
              
              Accepted James Salmon’s ord. in favr. Wm. Galt for £6–18–9 = 23.12½ paiable Nov. 1.
            
            
              
              Do. in favr. D. Higginbotham £9–4–4 = 30.72 paiable Nov. 1. pd. Mar. 15.
            
            
              Oct.
               7. 
              
              Acceptd. James Salmon’s ord. in favr. Martin Dawson for 18.21 payable Nov. 1.
            
            
              
              I agreed with  Turner also to accept Salmon’s order in his favr. for 25.D. paiable March 1. pd. Mar. 15.
            
            
              
               11. 
              
              Hhd. exp. 2.
            
            
              
               16. 
              
              Gave  Gooch ord. on D. Higginbotham for 47.50 D. for cows.
            
            
              
               20. 
              
              Sold my lot in Richmond to D. Higginbotham for 130.£ to be credited in my account with him.
            
            
              
              Drew order on D. Higginbotham for £8. in favor of Thomas Cradock on the order of James Salmons.
            
            
              
               26. 
              
              Drew on Gibson & Jefferson in favr. of Jesse Winston Garth or order for 109.56 for my taxes now due.
            
            
              
               30. 
              
              Carysbrook. Vales 2.D.
            
            
              Nov.
               2. 
              
              Hhd. exp. 1.5.
            
            
              
               3. 
              
              The Messrs. Mitchells have forwarded to G. Jefferson their note for 600.D. on acct. for my wheat in Bedford paiable the 5th. inst.
            
            
              
              Desired G. Jefferson to remit to Nathl. H. Hooe 131.D. to wit 74.D. for the hire of Tom the last year, and 57.D. for Edmund who died Oct. 18. 1810. 
            
            
              
               4. 
              
              On settlement with Joseph Brand I owe him balance on an
            
            
              
                 account now settled £56–17–4½ = 189.60   the purchase of Kerr’s share of Milton warehouse  150. I now therefore give him my note on demand for339.60  
            
            
              
              Charge James Salmon his order in favor of Joseph Brand for £8–9 = 28.17 included in the acct. settled with J. B.
            
            
              
               9. 
              
              Charity to Brunt 1.D.
            
            
              
               10. 
              
              Recd. from G. Jefferson 350.D.
            
            
            
              
               11. 
              
              Paid Yewen Carden on account 50.D. Balce. still due 57.50.
            
            
              
              Paid Jeremiah Goodman on account 100.D.
            
            
              
               13. 
              
              Drew ord. on Gibson & Jefferson as follows
            
            
              
              
                
                  
                   in favr. of  
                  D. Higginbotham  
                  74.17 
                  ante Oct. 16. & 20
                  
                  
                  
                  Isham Chisolm
                  35.
                  ante Aug. 5.
                  
                  
                  
                  Watson & Vest
                  44.57
                  amount of their accountdeducting Watson’s firewood 20.D.
                  
                
              
            
            
              
              Wrote also to G. Jefferson to pay Mrs. Hackley 85.D. for a set of Liverpool china.
            
            
              
              Paid Wm. D. Meriwether for sheep 91.D. ante Aug. 3.
            
            
              
               16. 
              
              Houshold exp. 1.D.
            
            
              
               17. 
              
              Do. 1.25.
            
            
              
              Wm. McGeehee left my service on the 15th. inst.
            
            
              
              Left with E. Bacon for Roger Roderic Nimrod Darnell 40.D. balance for a horse ante May 28.
            
            
              
               19. 
              
              Mrs. Williamson’s. pd. for oats .45.
            
            
              
               20. 
              
              Mr. Cocke’s vales .50.
            
            
              
              New Canton ferrge. .425.
            
            
              
              
              
                Millbrook.   guide .25.    mending chair & shoeing horse 4.125.   
            
            
              
              21.
              
            
            
              Nov.
               22. 
              
              Gave ord. on Gibson & Jefferson for fees to Mr. Hay 33.33 Mr. Thweate 40.67 = 74 in the suit of Skelton’s represent. v. Wayles’s repr.
            
            
              
              Gave Martin for finding spectacles .45.
            
            
              
               23. 
              
              Vales 1. Fludd’s horses .25.
            
            
              
               24. 
              
              Hunter’s dinner lodgg. &c. 2.D.
            
            
              
              Campbell C. H. Reid’s brkft. .50.
            
            
            
              Dec.
               6. 
              
              Poplar Forest. pd. for bottle spirits turpentine .625.
            
            
              
               8. 
              
              Pd. for ducks 1.D.
            
            
              
               15. 
              
              Felt shock of an earthquake abt. 4. oclock of the 16th.
            
            
              
               16. 
              
              Lynchbg. feeding horses .50.
            
            
              
               19. 
              
              Left with Jeremiah A. Goodman 20.D. for seed wheat, spinning wheels &c.
            
            
              
               20. 
              
              Debts and vales at Poplar For. 7.5.
            
            
              
              Hunter’s oats .25.
            
            
              
               21. 
              
              Fludd’s dinnr. lodgg. &c. 2.5 Warren ferrge. .375.
            
            
              
              Warren. vales 1.5.
            
            
              
              Crossing Hardware .125.
            
            
              
              Cash in hand 14.875.
            
            
              
               25. 
              
              Pd. midwife for attending Scilla, Cretia, Fanny & Virginia 8.D.
            
            
              
              NimRoderick Darnell entered my service on the 22d. inst. 
            
            
              
               27. 
              
              Signed notes for renewal of mine in bank for 3000.D. dated Jan. 7. Mar. 10. May 12.
            
            
              
              Hhd. exp. 1.875. 28. Wormley exp. going for Mrs. Marks 1.D.
            
            
              
               29. 
              
              Do. 1.D.
            
            
              
               31. 
              
              Repd. Dick expences from Poplar Forest 1.D.
            
          
        